Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin L. Soules (Registration No. 66,033) on 8/31/2022.

	An amendment to claims 1, 6, 8, and 17-20 was made.  The application has been amended as follows:
	
In the claims:
Claim 1 (Amended): 
A method comprising:
obtaining measurements taken from a plurality of images of a body part, the measurements comprising a length and a diameter of a bone associated with the body
part, a length and diameter of soft tissue associated with the body part, and dimensions of outer anatomical features associated with the body part;
selecting a template cast model from a plurality of template cast models, each of the plurality of template cast models being configured for a different anatomical feature and injury type;
modifying the template cast according to the measurements taken from the plurality of images to generate a custom cast model; and
rendering a custom cast based on the custom cast model by printing an exo-structure of the custom cast and providing an interior structure of the custom cast, wherein the exo-structure comprises a plurality of honeycomb hexagons;
wherein rendering the custom cast further comprises:
rendering a first portion of the custom cast;
rendering a second portion of the custom cast; and
rendering a fastener for connecting the first portion of the custom cast to the second portion of the custom cast.

Claim 8 (Amended): 
A method for rendering an orthopedic immobilization device comprising:
receiving at least one X-ray at an image processing system;
extracting dimensions of at least one anatomical structure in the at least one X-ray the dimensions comprising dimensions of a bone associated with the at least one anatomical structure, dimensions of soft tissue associated with the at least one anatomical structure, and
dimensions of the outer anatomical features associated with the anatomical structure;
determining a body part of the anatomical structure from the at least one X-ray;
generating a custom cast model according to the dimensions taken from the at least one X-ray; and
rendering a custom cast based on the custom cast model, the custom cast comprising an exo-structure of the custom cast and an interior structure of the custom cast, wherein the exo-structure comprises a plurality of honeycomb hexagons;
wherein the custom cast further comprising: a first portion of the custom cast, a second portion of the custom cast, and a fastener for connecting the first portion of the custom cast to the second portion of the custom cast.

Claims 6, and 17-20 are cancelled.

		
Allowable Subject Matter

	Claims 1-5, and 7-16 are allowed.

	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Kazemtabrizi (US Patent Application Publication Number 2014/0330183 A1) teaches a method of making an orthopedic cast (abstract). Kazemtabrizi teaches that method produces cast that obviate or mitigate the significant discomfort, inconvenience, and potential medical issues of existing casts (para. [0007-0008]). Kazemtabrizi teaches that the method comprising of obtaining at least one measurement taken from at least one image of a body part by teaching in Fig. 16 that the scanner scans the affected area of the patient at block 2302 and generates scan data file that is obtained by the Cast Model Generator in block 2304 (para. [0100]).

Kazemtabrizi also teaches that method comprises of selecting a template cast model by teaching in Fig. 16 that at block 2312, the dimension calculation module 2212 is operable to obtain the scan data file and the contact area map and compare these to digital cast templates in the cast template database 2214 (of Fig. 15) (para [103]). The dimension calculation module 2212 is operable to select a cast template having dimensions that most closely corresponds to the scan data file and contact area map at block 2314. The dimension calculation module 2212 may compare a set of predetermined measurements to select the most appropriate cast template.  Kazemtabrizi also teaches to modifying the template cast according to the at least one measurement taken from the at least one image to generate a custom cast model by teaching in Fig. 16, at block 2316, that the cast model generator 2204 may use a contact area map to modify the adjustable portions of the template such that the contact areas are located to engage with the immobilization points on the cast wearer (patient) (para. [0105]).

Kazemtabrizi further teaches rendering a custom cast based on the custom cast model by teaching in Fig. 16, at block 2318, the cast model generator 2204 is operable to output the modified cast model to the three-dimensional printer 2218 (Fig. 15), or other programmable fabrication tool, to generate a physical cast corresponding to the cast model. Kazemtabrizi teaches in block 2320, the three-dimensional printer fabricates the cast according to the modified cast model. 

Additionally, Shabah (US Patent Application Publication Number 2016/0213320 A1) teaches in Fig. 2, in an exploded view of the orthopedic cast assembly that the cast assembly comprises of two different portions (element 14 and 16) and further includes fasteners (element 20) to secure both the components together (para. [0067]). The fasteners can take different forms (para. [0068-0069]) allows, advantageously, the orthopedic cast assembly to be temporarily removed and reinstalled repeatedly, as required (para. [0070]).  

Further to that, Summit (US Patent Application Publication Number 2015/0328016 A1) teaches in a different cast (brace) applications, the inner surface of the brace must apply pressure without causing skin breakdown. Pressure points must be avoided. The highly conforming brace will minimize contact stresses and will thus minimize the breakdown of skin. However, softer materials may be required over contact points (para. [0098]). In addition to minimizing window edema with small perforation internally, with additive manufacturing technology, the inner surface may be constructed of laminated structures produced in continuity with the external exoskeleton (element 457) to allow the internal layer (element 459) or layers to be more conforming. Thin deflectable conforming layers may be printed on the inner walls (para. [0098}]).

	However, the prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claims 1 and 8, especially with the combination of the following limitation:
	
“rendering a custom cast based on the custom cast model by printing an exo-structure of the custom cast and providing an interior structure of the custom cast, wherein the exo-structure comprises a plurality of honeycomb hexagons;” for claim 1;

and

“rendering a custom cast based on the custom cast model, the custom cast comprising an exo-structure of the custom cast and an interior structure of the custom cast, wherein the exo-structure comprises a plurality of honeycomb hexagons;” for claim 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742